Title: From Benjamin Franklin to Madame Brillon, [11 May 1779 or after]
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt


10 May [i.e. May 11 or after, 1779]
Vous m’avez dit, ma chere fille, que vôtre Coeur est trop sensible. Je vois bien, dans vos Lettres, que cela est trop vraie. D’etre fort sensible de nos propres fautes; c’est bon; parceque cela nous mêne de les eviter en futur: Mais d’etre fort sensible & affligé des Fautes d’autres Gens,—ce n’est pas bon. C’est à eux d’être sensible là, & d’être affligées de ce qu’ils avoient malfait:—Pour nous, nous devons rester en Tranquilité, qui est la juste Partage de l’Innocence & la Vertu. Mais vous dites “que l’Ingratitude est un Mal affreux.” C’est vrai,—aux Ingrats— mais non pas à leurs Bienfaiteurs. Vous avez conferé des Bienfaits sur ceux qui vous en avez crus dignes. Vous avez donc fait vôtre Devoir, parceque c’est de nôtre Devoir d’etre bienfaisantes; & vous devez être satisfaite de cela, & heureuse dans la Reflection. S’ils sont des Ingrats, c’est leur Crime & non pas la votre; & c’est à eux d’être malheureux quand ils reflechissent sur la Turpitude de leur Conduit envers vous.—S’ils vous font des Injures, reflechissez que quoique ils peuvent être auparavant vos égaux, ils se sont placés par cette moyen audessous de vous;— Si vous vous vengez en les punissant exactement, vous les restituez leur Etat d’egalité qu’ils avoient perdue: Mais si vous les pardonnies, sans leur donner aucune Punition, vous les fixez dans cette basse Etat ou ils sont tombées, & d’ou ils ne pouvent jamais sortir, sans une vraie Repentance & pleine Reparation. Suivez donc, ma trés chere & toujours aimable Fille, la bonne Resolution que vous avez prise si sagement, de continuer à remplir tous vos Devoirs, comme bonne mere, bonne Femme, bonne Amie, bonne Prochaine, bonne Chretienne, &c., (sans oublier d’être bonne Fille à votre Papa) & à negliger & oublier s’il est possible les Injures qu’on peut vous faire à present; Et soyez assurée, qu’avec le Tems, la Rectitude de vôtre Conduite gagnera sur les Esprits même des Gens les plus mauvaises; & encore plus sur ceux des Personnes qui sont au fond d’un bon Naturel, & qui ont aussi du bon Sens, quoique pour le present peutêtre un peu egarées par l’Artifice des autres. Alors, tous vous demanderont avec Compunction le Retour de vôtre Amitié, & ils deviendront pour l’avenir des vos plus zélés Amis.
Je suis sensible que J’ai ecrit ici beaucoup de trés mauvais François; cela peut vous dégouter, vous qui ecrivez cette Langue charmante avec tant de purété & d’elegance. Mais si vous pouvez enfin dechiffrer mes Expressions obscures, gauches & impropres, vous aurez peutêtre au moins cette espece de Plaisir qu’on a en expliquant les Enigmes, ou en découvrant des Secrets.
